Appleton, C. J.
This suit is for supplies furnished Mary Jane Neal, alias Kimball, and her minor children.
It is admitted that the pauper mother, in 1844, married David B. Neal, who had his settlement in the defendant town. By this marriage the wife, by the express provisions of E. S., c. 24, § 1, acquired the settlement of her husband. This settlement remains until a new one is gained.
In 1845, Neal deserted his wife and removed to Ohio, where he has since remained. In 1846, Mrs. Neal married one Abram T. Kimball, by whom, she had'the children for whose support, as well as her own, this action is brought. *59After their marriage, Kimball and wife resided for more than seven years iu the plaintiff town.
The second marriage being illegal and void, the settlement of the mother remained unchanged thereby. It still continued that of her first and legal husband. Notwithstanding his abandonment, his wife could neither by marriage nor by residence acquire a new settlement, while those relations remained unaltered. Pitt-ton v. Wiscasset, 4 Greenl., 293; Augusta v. Kingfield, 36 Maine, 235.
The children, being illegitimate, "have the settlement of their mother at the time of birth.” R. S., c. 24, § 1.
In 1849, Neal obtained a divorce from his wife, on the ground of adultery with Kimball. This divorce was granted in Ohio, of which State he was a resident. But this would not affect the wife’s previous settlement.
It is insisted that, after this divorce of Neal, it may bo presumed that a new marriage has taken place and, consequently, that the children of the pauper mother, born since the divorce, are legitimate.
It does not appear that Kimball, or his so called wife, were aware of the divorce obtained by Neal. If not, no reason would exist for a second performance of the marriage ceremony. The parties had been once married, and a repetition could not reasonably be presumed without proof of knowledge on their part of the fact, of a divorce, which alone would lead to such second marriage. Without such knowledge, a second marriage would not be more likely to take place at one time than another — after than before the divorce. The paupers are residents of the county. The facts are recent. The fact of a second marriage is easily susceptible of proof. The parties to it are readily accessible. The fact is important for the defence. The entire absence of any evidence tending to show a second marriage, or of a knowledge on the part of Kimball and his, so called, wife, of the facts which would- induce such marriage, are no slight proofs of its non-existence. The original cohabitation is shown to have had an illicit origin. No proof is offered to *60show that a cohabitation, unlawful at its commencement, has ceased to be so. After a long lapse of time and the death of witnesses, courts from necessity may indulge in presumptions. But it would hardly be deemed reasonable to resort to presumption when the events to be proved are of recent occurrence, and the witnesses, by whom the .truth could be established, are present in Court, or, if not present, when by reasonable diligence their presence could be obtained, and the facts be ascertained by the simple and obvious process of asking for them. Defendants 'defaulted.
Cutting, Davis, Kent and Walton, JJ., concurred.